IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40612

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 814
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 31, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JUSTIN ADAMS OLSON,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with five years
       determinate, for sexual abuse of a child under sixteen years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Justin Adams Olson pled guilty to sexual abuse of a child under sixteen years. Idaho
Code § 18-1506(b). The district court sentenced Olson to a unified term of fifteen years, with
five years determinate. Thereafter, Olson filed an Idaho Criminal Rule 35 motion for reduction
of his sentence, which the district court denied. Olson now appeals, contending his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Olson’s judgment of conviction and sentence are affirmed.




                                                   2